Citation Nr: 1705934	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  12-21 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for the residuals of heatstroke.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The issues of entitlement to service connection for a back disorder and the residuals of heatstroke are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a bilateral hearing loss disability for VA purposes.  


CONCLUSION OF LAW

The requirements for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, VCAA notice was provided by a January 2010 letter.  The case was last readjudicated in an April 2016 supplemental statement of the case.  The Board finds that the Veteran has received notice compliant with the VCAA.  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records and service personnel records are on file, as are various post-service medical records and VA examination reports.  

The Veteran has not alleged any deficiency in the VA's actions to fulfill the duty to notify or assist.  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Service Connection

The Veteran contends that he was exposed to excess noise while serving as a combat field engineer attached to field artillery units with the 101st Airborne division and seeks service connection for a hearing loss disability.  In a June 2016 statement, the Veteran stated that although his current hearing is within normal limits, service connection should nevertheless be granted.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Where a veteran served continuously for 90 days or more during a period of war, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.  §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).  

When audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  

After reviewing the evidence, and considering the requirements for establishing service connection for bilateral hearing loss, the claim cannot be granted because the Veteran's current hearing levels do not constitute a disability for VA purposes under 38 C.F.R. § 3.385.

Audiometric testing conducted in conjunction with the Veteran's August 1969 separation examination showed pure tone thresholds of 20, 5, 5, and 0 decibels in the right ear and 45, 45, 30, and 35 decibels in the left ear at 500, 1000, 2000, and 4000 Hertz, respectively.  In conjunction with that examination, partial deafness in the left ear was noted.

Post--service audiometric findings of record include an April 2010 VA examination report.  Audiometric testing conducted during that examination revealed pure tone thresholds of 15, 15, 20, 30, and 30 decibels in the right ear and 15, 15, 20, 15, and 35 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz (hereinafter, "specified frequencies").  The examiner reported speech recognition scores of 96 percent in the right ear and 98 percent in the left ear.  

The only other audiometric testing results of record come from a December 2015 VA examination report.  Pure tone thresholds were reported as 15, 15, 20, 25, and 35 decibels in the right ear and 15, 10, 20, 15, and 30 decibels in the left ear at the specified frequencies.  The examiner reported speech recognition scores of 96 percent in the right ear and 94 percent in the left ear.  

The audiometric findings reported at these VA examinations do not meet the criteria for a hearing loss disability, for either ear, under 38 C.F.R. § 3.385.  Although VA treatment records show the Veteran uses prescription hearing aids, the records do not contain additional audiometric findings which establish a current hearing loss disability as defined in 38 C.F.R. § 3.385.  

The Board acknowledges the Veteran's reports of in-service noise exposure from diesel engines, and considering his military occupational specialty of general vehicle repairman, his testimony is credible in that regard.  This evidence, however, relates to the in-service and nexus elements of the Veteran's claim of entitlement to service connection; it does not establish the presence of a current hearing loss disability.  

The Veteran's lay report of current hearing loss are insufficient to establish the presence of a current hearing loss disability as defined by VA in 38 C.F.R. § 3.385, as the record does not reflect that he contains the requisite audiological expertise to diagnose a hearing loss disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting a lay person's general competence to testify as to symptoms but not to provide medical diagnosis).  Medical expertise, along with appropriate audiological testing, is required to confirm the presence of hearing loss that meet the standards of a hearing loss disability in accordance with 38 C.F.R. § 3.385.  

In sum, the evidence fails to show the presence of a bilateral hearing loss disability for VA purposes during the course of the appeal.  In making this finding, the Board has considered the decisions of the Court of Appeals for Veterans Claims in McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim) and Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain to a situation in which a disability manifests prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated).  However, the evidence does not show that the Veteran had hearing loss for VA purposes at any time during the appeal period, or that such manifested shortly prior to the filing of this claim.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of a current bilateral hearing loss disability, service connection for that disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Romanowsky, 26 Vet. App. at 293; McClain, 21 Vet. App. at 321.  As a current disability is not established, the Board need not discuss whether service connection may be established under other theories of entitlement such as presumptive service connection.  See 38 C.F.R. § 3.303(b), 3.307, and 3.309.  Accordingly, the preponderance of the evidence is against the claim, and service connection is not warranted.    

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2015); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  The Board is grateful to the Veteran for his distinguished and honorable service, and regrets that a more favorable outcome could not be reached.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Board first turns to the claim of entitlement to service connection for a low back condition.  Although the Veteran noted recurrent back pain on the report of medical history taken in conjunction with his January 1968 entrance examination, the entrance examination, itself, found no musculoskeletal defects.  Thus, the Veteran is presumed sound upon entry into service.  See 38 U.S.C.A. § 1111.  Following entry onto active duty, the Veteran reported experiencing back pain in March 1968.  A complaint of back trouble was also noted in his August 1969 Report of Medical history completed at separation.  On his VA Form 9, he stated that he still has issues with his lower back.  During a July 2012 VA mental health consult, the Veteran reported significant pain in his lower back.  Given the foregoing, the Board finds that the threshold of the McLendon standard has been met, and that the Veteran should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Turning to the residuals of heat stroke claim, the Veteran has reported that he suffered from heat stroke in Vietnam.  Service personnel records show the Veteran was in Vietnam between August 1968 and July 1969.  In his VA Form 9, he stated that he has residuals from heat stroke including that he tires easily, has ongoing diarrhea and is unable to sit in the sun for long periods of time.  The McLendon standard has been met, and that the Veteran should be afforded a VA examination.

The treatment records indicate that the Veteran receives ongoing primary care from Dr. Stetter.  On remand, updated private and VA treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dating from September 2015 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  Ask the Veteran to provide the names and addresses of all private medical care providers who have treated him for his back and for residuals of heat stroke since July 2010, to include Dr. Stetter.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3.  Schedule the Veteran for appropriate examinations to evaluate the nature and etiology of his back and heatstroke disabilities claimed on appeal.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following: 

Based upon the examination results and review of the record, the examiner should indicate whether the Veteran currently has a back disability and a disability manifested as residuals of heat stroke.

For each current diagnosed back disability and residuals of heat stroke that is identified, is it at least as likely as not (50 percent probability or greater) that the condition had onset it, or is causally related to service?  

A rationale for the opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).  With respect to the claimed heat stroke residuals, the examiner is advised that in May 1969, the Veteran complained of upset stomach and headache.  He was noted to have a fever of 102 degrees.  The clinical impression was viral problem and possible sodium depletion; he was treated with sodium capsules, increased water intake, Zactrin and aspirin.  

4.  After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


